 



Exhibit 10.2
TRIANGLE CAPITAL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED SHARE AWARD AGREEMENT
     THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the      day of           , 20___(the “Grant Date”), between
Triangle Capital Corporation, a Maryland corporation (the “Company”), and
                     (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Triangle Capital
Corporation Amended and Restated 2007 Equity Incentive Plan.
     WHEREAS, in accordance with an order of the Securities and Exchange
Commission (“SEC”) dated March 18, 2008 (Release No. 28196) granting certain
exemptive relief to the Company regarding the issuance of restricted stock under
and in accordance with the Investment Company Act of 1940, as amended (the “1940
Act”), as well as the approval of the Company’s Board of Directors (the “Board”)
on February 6, 2008 and the approval of Company’s stockholders on May 7, 2008,
the Company has adopted the Triangle Capital Corporation Amended and Restated
2007 Equity Incentive Plan (the “Plan”), which permits the issuance of
restricted shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
     WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the Plan, the Company desires to grant to the undersigned, shares
of Common Stock in connection with and as consideration for Grantee’s service on
the Board during Grantee’s current term of office.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
1. Grant of Restricted Shares.
     (a) The Company hereby grants to the Grantee an award (the “Award”) of
           shares of Common Stock of the Company (the “Shares” or the
“Restricted Shares”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.
     (b) The Grantee’s rights with respect to the Award shall remain forfeitable
at all times prior to the dates on which the restrictions shall lapse in
accordance with Section 3 hereof.
2. Terms and Rights as a Stockholder.
     (a) Except as provided herein and subject to such other exceptions as may
be determined by the Board (or a committee thereof, composed solely of
independent directors, appointed by the Board to administer the Plan, the
“Committee”) in its discretion, the “Restricted Period” for Restricted Shares
granted herein shall expire as to all of the number of Restricted Shares awarded
hereunder (as such number maybe adjusted in accordance with Section 6 hereof)

 



--------------------------------------------------------------------------------



 



on the first anniversary of the Grant Date provided that the Grantee has been a
director of the Company at all times from the Grant Date to such first
anniversary.
     (b) The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

  (i)   the Grantee shall not be entitled to delivery of the stock certificate
for any Shares until the expiration of the Restricted Period as to such Shares;
    (ii)   none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such Shares; and     (iii)   except as otherwise
determined by the Board or the Committee at or after the grant of the Award
hereunder, any of the Restricted Shares as to which the Restricted Period has
not expired shall be forfeited, and all rights of the Grantee to such Shares
shall terminate, without further obligation on the part of the Company, unless
the Grantee continues to serve as a director of the Company for the entire
Restricted Period relating to such Restricted Shares, as the case may be.

     Any Shares, any other securities of the Company and any other property
(except for cash dividends) distributed with respect to the Restricted Shares
shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.
     (c) Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated) upon the occurrence
of the following events:

  (i)   termination of the Grantee’s service as a director of the Company which
results from the Grantee’s death or Disability (as defined in the Plan); or    
(ii)   the occurrence of a Change in Control (as defined in the Plan).

3. Termination of Restrictions. Upon the expiration or termination of the
Restricted Period as to any portion of the Restricted Shares, or at such earlier
time as may be determined by the Board or the Committee, all restrictions set
forth in this Agreement or in the Plan relating to such portion of the
Restricted Shares shall lapse as to such portion of the Restricted Shares, and a
stock certificate for the appropriate number of Shares shall be delivered to the
Grantee or the Grantee’s beneficiary or estate, as the case may be, pursuant to
the terms of this Agreement.
4. Delivery of Shares.
     (a) As of the date hereof, certificates representing the Restricted Shares
shall be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the Plan and shall remain in the
custody of the Company or such custodian until their delivery to

2



--------------------------------------------------------------------------------



 



the Grantee or Grantee’s beneficiary or estate as set forth in Section 4(b) and
Section 4(c) hereof or their reversion to the Company as set forth in
Section 2(b) hereof.
     (b) Certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee as soon as practicable following the date on which the restrictions
on such Restricted Shares lapse.
     (c) Certificates representing Restricted Shares in respect of which the
Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.
     (d) Each certificate representing Restricted Shares shall bear a legend in
substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE TRIANGLE CAPITAL CORPORATION AMENDED AND RESTATED 2007 EQUITY
INCENTIVE PLAN (THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND
TRIANGLE CAPITAL CORPORATION (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM
SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS
OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.
5. Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.
6. Adjustments. The Board (or the Committee) shall make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Award in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.5 of the Plan)
affecting the Company, any Subsidiary or Affiliate, or the financial statements
of the Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations, or accounting principles, in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
7. Amendment to Award. Subject to the restrictions contained in the Plan, the
Board or the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination which would
adversely affect the rights of the Grantee or any holder or beneficiary of the
Award

3



--------------------------------------------------------------------------------



 



shall not to that extent be effective without the consent of the Grantee, holder
or beneficiary affected.
8. Taxes; Section 83(b) Election; Tax Consequences.
     (a) Grantee shall be responsible for the timely payment of all taxes
imposed upon Grantee as a result of the Award and vesting of the Restricted
Shares, whether federal or state.
     (b) The Grantee may, but is not required to, elect to apply the tax rules
of Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
to the issuance of the Restricted Shares. If the Grantee makes an affirmative
election under Section 83(b) of the Code, the Grantee must notify the Company in
writing within 30 days after making such election.
     (c) Neither the Company nor any Subsidiary makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
the Grantee under this Agreement.
9. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
10. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board or the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or, if it cannot be construed
or deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.
11. Notices. Any notice required in connection with this Agreement shall be
given in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by reputable overnight
courier service (charges prepaid) or telecopied to the recipient at the
following addresses or to such other address as either party may provide in
writing from time to time.

         
 
  To the Company:   Triangle Capital Corporation
 
      3600 Glenwood Avenue, Suite 104
 
      Raleigh, North Carolina 27612
 
      Attn: Garland S. Tucker III  
 
  To the Grantee:   The address then maintained with respect
to the Grantee in the Company’s records.

12. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Maryland without
giving effect to conflicts of laws principles.

4



--------------------------------------------------------------------------------



 



13. Grantee Undertaking. Grantee hereby agrees to take whatever additional
action and execute whatever additional documents the Company may, in its
judgment, deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on either Grantee or the Shares
pursuant to the express provisions of this Agreement.
14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board or the Committee.
Any determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.
16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.
***Balance of Page Intentionally Blank – Signatures on Next Page***

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

                  TRIANGLE CAPITAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
Garland S. Tucker III    
 
  Title:   Chief Executive Officer and President    
 
                GRANTEE:    
 
           
 
     
 
Please Print    
 
           
 
     
 
Signature    

6